--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

To: Counterpath Solutions, Inc. (the “Corporation”).

The undersigned (the “Subscriber”) hereby tenders to the Corporation this
subscription offer which, upon acceptance by the Corporation, will constitute an
agreement of the Subscriber to subscribe for and take up and, on the part of the
Corporation, to issue to the Subscriber, 8,750,000 common shares in the capital
of the Corporation at a subscription price of U.S. $0.40 per Common Share, on
the terms and subject to the conditions set out in this Subscription Agreement.

DATED at ________________, this ________day of June, 2007.

      Wesley Clover Corporation       555 Legget Drive,       Suite 534 - Tower
B Wesley Clover Corporation   Kanata, Ontario, Canada       K2K 2X3 (Name of
Subscriber - please print)   (Subscriber’s Address)         by: /s/ Jose
Medeiros       Jose Medeiros       President and Chief Operating Officer        
  1-613-271-6305 Signature   (Telephone Number)               1-613-271-9810
(Please print name of individual whose signature   (Facsimile Number) appears
above if different than the name of the     Subscriber printed above)  
JMedeiros@wesleyclover.com       (E-mail Address)


    ACCEPTANCE: The Corporation hereby accepts the subscription as to 8,750,000
Common Shares on the terms and subject to the conditions contained in this
Subscription Agreement.   Accepted this _____day of June, 2007     COUNTERPATH
SOLUTIONS, INC.


By: /s/ Donovan Jones         Name: Donovan Jones         Title: President and
Chief Operating Officer  


--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1

Definitions: In this Subscription Agreement, unless inconsistent with the
subject matter or context thereof, the following capitalized words will have the
following meaning:

      (a)

“Arrangement Agreement” means the Arrangement Agreement dated June ___, 2007
between the Corporation and NewHeights Software Corporation;

      (b)

“Closing Date” means the date on which the transactions contemplated in the Plan
of Arrangement are completed;

      (c)

“Common Shares” means the shares of common stock of the Corporation, as
constituted as of the date hereof;

      (d)

“Escrow Agent” means the escrow agent appointed pursuant to the Escrow
Agreement;

      (e)

“Escrow Agreement” means the escrow agreement to be entered into on the Closing
Date between the Subscriber, the Corporation and the Escrow Agent, such
agreement to be substantially in the form attached hereto as Schedule “C”;

      (f)

“First Subscription” has the meaning ascribed to such term in Section 2.1(a);

      (g)

“First Subscription Date” has the meaning ascribed to such term in Section
2.1(a);

      (h)

“Plan of Arrangement” means the Plan of Arrangement contemplated in the
Arrangement Agreement;

      (i)

“Second Subscription” has the meaning ascribed to such term in Section 2.1(b);

      (j)

“Second Subscription Date” has the meaning ascribed to such term in Section
2.1(b);

      (k)

“Subscription” means the subscription by the Subscriber for 8,750,000 Common
Shares at a subscription price of U.S. $0.40 per Common Share,

      (l)

“Subscription Date” means the First Subscription Date, the Second Subscription
Date or the Third Subscription Date, as the case may be;

      (m)

“Subscription Instalment” means the First Subscription, the Second Subscription
and the Third Subscription, as the case may be;

      (n)

“Subscription Price” means $0.40 per Common Share subscribed for herein for an
aggregate subscription price of $3,500,000;

      (o)

“Third Subscription” has the meaning ascribed to such term in Section 2.1(c);

      (p)

“Third Subscription Date” has the meaning ascribed to such term in Section
2.1(c); and

      (q)

“US Securities Act” mean the U.S. Securities Act of 1933, as amended.

      1.2

Interpretation: In this Subscription Agreement:

      (a)

the division of this Subscription Agreement into paragraphs and the insertion of
headings are for convenience of reference only and shall not effect the
construction or interpretation of this Subscription Agreement;

1

--------------------------------------------------------------------------------


  (b)

the terms “hereof”, “hereunder” and similar expressions refer to this
Subscription Agreement and not to any particular article or section hereof and
include any agreement supplemental hereto and references hereinto articles and
sections are to articles and sections of this Subscription Agreement;

          (c)

words importing the singular number include the plural and vice versa, words
importing any gender include all genders and words importing persons include
individuals, partnerships, associations, trusts, unincorporated associations and
corporations;

          (d)

all references to “$” or currency herein, other than in Schedule “A”, are to
lawful money of the United States; and

          (e)

the following are the schedules hereto which are incorporated by reference and
deemed to be part hereof:

          (i)

Schedule “A” – Canadian Accredited Investor Certificate;

          (ii)

Schedule “B” – U.S. Accredited Investor Certificate; and

          (iii)

Schedule “C” – Form of Escrow Agreement.

ARTICLE 2
SUBSCRIPTION

2.1

Subscription for Common Shares: On the terms and subject to the conditions
hereof, the Subscriber hereby confirms its irrevocable subscription for and
agrees to purchase and take up from the Corporation the aggregate number of
Common Shares as provided for on the first page of this Subscription Agreement
at a price of $0.40 per Common Share for an aggregate subscription price of
$3,500,000. The Subscription shall be completed in three instalments in
accordance with the following:

      (a)

as to 3,750,000 Common Shares (the “First Subscription”), on the first business
day that is three (3) months following the Closing Date (the “First Subscription
Date”);

      (b)

as to 2,500,000 Common Shares (the “Second Subscription”), on the first business
day that is six (6) months following the Closing Date (the “Second Subscription
Date”); and

      (c)

as to 2,500,000 Common Shares (the “Third Subscription”), on the first business
day that is seven (7) months following the Closing Date (the “Third Subscription
Date”);

     

provided, however, that notwithstanding the foregoing the Subscriber may, upon
written notice to the Corporation, agree to subscribe for all or any part of the
Common Shares at any earlier date than contemplated above.

      2.2

Acceptance by the Corporation: The Subscriber acknowledges that the Subscription
contemplated hereby is subject to acceptance by the Corporation and to the
fulfilment of certain other terms and conditions by the Subscriber and that this
Subscription Agreement shall be effective and binding on the Subscriber and the
Corporation upon acceptance by the Corporation as evidenced by its execution on
the first page hereof.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties of the Subscriber: By executing this Subscription
Agreement, the Subscriber represents and warrants to the Corporation and
acknowledges that the Corporation is relying thereon that:

      (a)

by reason of the Subscriber’s business and financial experience, it has such
knowledge, sophistication and experience in business and financial matters that
it is capable of evaluating the merits and risks of an investment in the Common
Shares and the terms of this Subscription Agreement;

2

--------------------------------------------------------------------------------


  (b)

the Subscriber is an accredited investor (“Accredited Investor”) as such term is
defined in both National Instrument 45-106 “Prospectus and Registration
Exemptions” (“NI 45-106”) and in Rule 501(a) promulgated under the US Securities
Act as indicated by the Subscriber on the certificates attached as Schedule “A”
and Schedule “B” hereto;

        (c)

the Subscriber is subscribing for the Common Shares for its own account and not
for the account or benefit of any other person, for investment purposes only,
and not with a view to resell or other distribution of the Common Shares in
violation of NI 45-106, the US Securities Act or any state or provincial
securities laws;

        (d)

the Subscriber recognizes the speculative nature of this investment and is able
to bear the economic risk that the Subscriber assumes;

        (e)

in making the decision to subscribe for the Common Shares the Subscriber has
relied solely upon the information provided in this Subscription Agreement and
the Subscriber’s own investigation of the Corporation, which investigation has
provided the Subscriber with all the information the Subscriber considers
necessary for purposes of its investment decision;

        (f)

the Subscriber has been advised to obtain and has either declined to or has
obtained, at its own expense, appropriate professional advice regarding the
investment, tax and legal consequences of subscribing for and an investment in
the Common Shares contemplated hereunder;

        (g)

the Subscriber is aware of the applicable restrictions on the resale of the
Common Shares imposed by securities legislation in the jurisdiction in which it
resides and that the Subscriber may not be able to sell such Common Shares
except in accordance with applicable securities legislation and regulatory
policies for compliance with applicable resale restrictions;

        (h)

the Subscriber was contacted regarding the subscription for the Common Shares by
the Corporation (or its authorized agents or representatives) with whom the
Subscriber had a pre-existing relationship and no Common Shares were offered or
sold to the Subscriber by means of any form of general solicitation,
advertisement, article, notice or other communication published in a newspaper,
magazine, internet website or similar media or broadcast over television or
radio, or otherwise generally available;

        (i)

the Subscriber is resident in the jurisdiction set out in the “Subscriber’s
Address” on the first page hereof, and the subscription for and issue to the
Subscriber of the Common Shares, and all acts, solicitation, conduct and
negotiation directly or indirectly in furtherance of this subscription has
occurred only in that jurisdiction;

        (j)

the Subscriber was not formed for the purpose of subscribing for the Common
Shares;

        (k)

the Subscriber acknowledges and understands that no person has made any written
or oral representation (i) that any person will resell or repurchase any or all
of the Common Shares; or (ii) as to future price or value of the Common Shares;

        (l)

the Subscriber is not a US Person (as defined in Regulation S under the US
Securities Act, which definition includes, but is not limited to, an individual
resident in the United States, an estate or trust of which any executor or
administrator or trustee, respectively, is a US Person and any partnership or
corporation organized or incorporated under the laws of the United States) and
is not purchasing the Common Shares on behalf of, or for the account or benefit
of, a person in the United States or a US Person;

        (m)

the Subscriber understands and acknowledges that the Common Shares have not been
and will not be registered under the US Securities Act or any state securities
laws, and that the Common Shares are intended to be exempt from registration
under the US Securities Act pursuant to the provisions of Rule 506 of Regulation
D thereunder;

3

--------------------------------------------------------------------------------


  (n)

the Subscriber consents to the placement of a legend on any certificate or other
document evidencing the Common Shares to the effect that such securities have
not been registered under the US Securities Act or any state securities or “blue
sky” laws and setting forth or referring to the restrictions on transferability
and sale thereof contained in this Subscription Agreement such legend to be
substantially as follows:


 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THE HOLDER HEREOF, BY
PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE CORPORATION THAT SUCH
SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO THE
CORPORATION, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 903 OR RULE
904 OF REGULATION S UNDER THE ACT, (C) PURSUANT TO THE EXEMPTION FROM
REGISTRATION UNDER THE ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN
COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAWS, OR (D) PURSUANT TO ANOTHER
EXEMPTION FROM REGISTRATION UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS; PROVIDED THAT IN THE CASE OF SUBPARAGRAPHS (C) AND (D), THE CORPORATION
HAS RECEIVED A WRITTEN OPINION OF LEGAL COUNSEL REASONABLY SATISFACTORY TO IT TO
THE EFFECT THAT THE PROPOSED TRANSFER MAY BE EFFECTED WITHOUT REGISTRATION UNDER
THE ACT OR ANY APPLICABLE STATE SECURITIES LAWS.”

 


(o)

the Subscriber acknowledges and consents to the placement of any required legend
under Canadian securities laws on any certificate evidencing the Common Shares
issued to the Subscriber.

      (p)

the Subscriber has full power and authority to execute and deliver this
Subscription Agreement and to subscribe for the Common Shares, and this
Subscription Agreement has been duly and validly executed and delivered by the
Subscriber and constitutes a legal, valid and binding obligation of the
Subscriber, enforceable against the Subscriber in accordance with its terms;

      (q)

if the Subscriber is a corporation, partnership, limited liability company,
trust, employee benefit plan, individual retirement account or other tax-exempt
entity, it is authorized and qualified to invest in the Corporation and the
person signing this Subscription Agreement on behalf of such entity has been
duly authorized by such entity to do so;

      (r)

the Subscriber has not engaged, consented to or authorized any broker, finder or
intermediary to act on its behalf, directly or indirectly, as a broker, finder
or intermediary in connection with the transactions contemplated by this
Subscription Agreement;

      (s)

the Subscriber understands and acknowledges that, except as otherwise set forth
herein, the subscription hereunder is irrevocable by the Subscriber and except
as permitted by law, the Subscriber is not entitled to cancel, terminate or
revoke this Subscription Agreement; and

      (t)

the entering into of this Subscription Agreement and the transactions
contemplated hereby will not result in the violation of any of the terms and
provisions of any law applicable to, or the constating documents of, the
Subscriber or of any agreement, written or oral, to which the Subscriber may be
a party or by which it is bound.

      3.2

Survival of Representations, Etc.: The representations and warranties of the
Subscriber herein are made by the Subscriber with the knowledge and intent that
they are being and will be relied upon by the Corporation in connection with the
transactions contemplated hereby, including for purposes of determining the
suitability of the Subscriber as a subscriber for Common Shares. The Subscriber
hereby undertakes to notify the Corporation of any change in any of its
representations or warranties set forth herein that may arise prior to the
completion of the

4

--------------------------------------------------------------------------------


subscriptions for the Common Shares hereunder. The representations and
warranties of the Subscriber herein shall survive the closing of the
transactions contemplated hereby.

      3.3

Representations and Warranties of the Corporation: The Corporation represents
and warrants to the Subscriber, and acknowledges that the Subscriber is relying
thereon, that:

      (a)

the Corporation is a valid and subsisting corporation formed under the laws of
Nevada and is duly registered and licensed to carry on business in each
jurisdiction in which it now carries on business or has property or assets;

      (b)

the representations and warranties of the Corporation in the Arrangement
Agreement are true and correct;

      (c)

the Common Shares subscribed for herein, when issued and delivered to the
Subscriber on the applicable Subscription Date, will be duly and validly issued
and outstanding common stock in the capital of the Corporation and upon the
portion of the Subscription Price attributable to such Subscription Instalment
being paid to the Corporation, will be fully paid and non-assessable;

      (d)

the issuance of the Common Shares by the Corporation hereunder does not and will
not contravene, conflict with or result in a violation of any terms of the
Corporation’s constating documents or any agreement or instrument to which the
Corporation is a party;

      (e)

this Subscription Agreement has been or will be upon execution and delivery
thereof, duly authorized by all necessary action on the part of the Corporation,
validly executed and delivered and constitute a legal, valid and binding
obligation of the Corporation, enforceable against it in accordance with its
terms; and

      (f)

no order ceasing or suspending trading in securities of the Corporation nor
prohibiting the sale of such securities has been issued and is outstanding
against the Corporation or its directors, officers or promoters.

      3.4

Survival of Representations, Etc.: The representations and warranties of the
Corporation herein are made by the Corporation with the knowledge and intent
that they are being and will be relied upon by the Subscriber in connection with
the transactions contemplated hereby and shall survive the closing of the
transactions contemplated hereby.

ARTICLE 4
COVENANTS

4.1

Covenants of the Subscriber: In connection with the Subscription and the
issuance of Common Shares hereunder, the Subscriber covenants and agrees with
the Corporation that:

        (a)

if required by applicable securities legislation, policy or order or by any
securities commission, stock exchange or other regulatory authority, the
Subscriber shall execute, deliver and file or assist the Corporation in
obtaining and filing such reports, undertakings and other documents relating to
its subscription as may be required;

        (b)

the Subscriber, if it decides to offer, sell or otherwise transfer all or any
part of the Common Shares, will not offer, sell or otherwise transfer any of
such securities (other than pursuant to an effective registration statement
under the US Securities Act and in compliance with all applicable state and
provincial securities laws), directly or indirectly, unless:

        (i)

the sale is to the Corporation; or

        (ii)

the sale is made outside the United States in accordance with the requirements
of Rule 903 or Rule 904 of Regulation S under the US Securities Act; or

5

--------------------------------------------------------------------------------


  (iii)

the sale is made pursuant to the exemption from registration under the US
Securities Act provided by Rule 144 thereunder, if available, and in compliance
with any applicable state securities laws; or

        (iv)

the sale is made pursuant to another exemption from registration under the US
Securities Act and any applicable state securities laws,

and in each case the sale is made in compliance with all applicable state and
provincial securities laws; provided that in the case of subparagraphs (iii) or
(iv), a written opinion of legal counsel reasonably satisfactory to the
Corporation is addressed and provided to the Corporation, to the effect that the
proposed transfer may be effected without registration under the US Securities
Act or any applicable state securities laws; and

(c)

the Subscriber hereby agrees to hold the Corporation and its directors,
officers, employees, affiliates, controlling persons and agents and their
respective officers, directors, employees, counsel, controlling persons and
agents, and their respective heirs, representatives, successors and assigns
harmless and to indemnify them against all liabilities, costs and expenses
incurred by them as a result of a material false breach of any representation or
warranty or failure by the Subscriber to comply with any material covenant made
by the Subscriber in this Subscription Agreement (including Schedule A and B
attached hereto) or any other document furnished by the Subscriber to any of the
foregoing in connection with this transaction.

      4.2

Covenants of the Corporation: In connection with the issuance of Common Shares
hereunder, the Corporation covenants and agrees with the Subscriber that:

      (a)

it will duly file all such reports, statements or other documents as may be
necessary or desirable, and otherwise use its best efforts to maintain in good
standing, the Corporation’s status under the US Securities Act and the trading
or quotation of its Common Shares on the over-the-counter market or another
recognized exchange or facility; and

      (b)

in the event the Subscriber sells or otherwise transfers any of the Common
Shares outside the United States pursuant to Rule 903 or Rule 904 of Regulation
S under the US Securities Act or under another applicable exemption from
registration under the U.S. Securities Act and in compliance with local laws and
regulations, the Corporation agrees to issue one or more certificates
representing the Common Shares to be sold if the Subscriber provides to the
Corporation and its transfer agent the certificate or certificates for the
Common Shares to be sold together with a declaration to the effect that the
Common Shares have been sold or transferred pursuant to Rule 903 Rule 904 of
Regulation S under the US Securities Act, or such other evidence of its reliance
on an applicable exemption, as the Corporation or its transfer agent may
reasonably require and such new certificates shall not bear the legend set forth
in Section 3.1(n) above if the Subscriber has held the Common Shares for a
period of at least two years from the date the Subscriber made full payment for
such Common Shares or otherwise provides to the Corporation and its transfer
agent an opinion of counsel confirming that such legend may be removed.

ARTICLE 5
COMPLETION OF SUBSCRIPTION

5.1

Conditions Precedent in Favour of Subscriber: The obligations of the Subscriber
to complete any Subscription Instalment and purchase the Common Shares
subscribed for thereunder is subject to the satisfaction or waiver (in the
discretion of the Subscriber) on or before the applicable Subscription Date of
the following conditions:

      (a)

the receipt of all required regulatory or other third party approvals;

      (b)

the truth and accuracy of the representations and warranties of the Corporation
herein as at the applicable Subscription Date;

6

--------------------------------------------------------------------------------


(c)

the truth and accuracy of the representations and warranties of the Corporation
in the Arrangement Agreement as at the Closing Date;

      (d)

compliance by the Corporation with its covenants hereunder;

      (e)

the completion of the transactions contemplated under the Arrangement Agreement
and the Plan of Arrangement; and

      (f)

the Corporation having completed one or more concurrent private placements and
realized net proceeds of not less than $1,000,000 at a price of $0.40 per Common
Share.

      5.2

Conditions Precedent in Favour of the Corporation: The obligations of the
Corporation to issue and deliver the Common Shares subscribed for under any
Subscription Instalment hereunder is subject to satisfaction or waiver (in the
discretion of the Corporation) on or before the applicable Subscription Date of
the following conditions:

      (a)

the receipt of all required regulatory or other third party approvals;

      (b)

the truth and accuracy of the representations and warranties of the Subscriber
herein as at the applicable Subscription Date;

      (c)

compliance by the Subscriber with its covenants hereunder; and

      (d)

the completion of the transactions contemplated under the Arrangement Agreement
and the Plan of Arrangement.

      5.3

Closing of Subscription: The issuance of the Common Shares subscribed for under
each Subscription Instalment will be completed on the applicable Subscription
Date (or such earlier date or dates as the Subscriber may elect pursuant to
Section 2.1). On each Subscription Date, the Subscriber will deliver to the
Corporation a certified cheque, solicitors trust cheque or bank draft for that
portion of the aggregate Subscription Price attributable to such Subscription
Instalment and a certificate in respect of the satisfaction of the conditions
precedent to such Subscription Instalment specified in Section 5.2(b) and (c),
against delivery by the Corporation to the Subscriber of certificates
representing the Common Shares subscribed for under such Subscription
Instalment, registered in the name of the Subscriber or as the Subscriber may
direct, and a certificate of an officer of the Corporation in respect of the
satisfaction of the conditions precedent to such Subscription Instalment
specified in Section 5.1(b), (c), (d) and (f).

      5.4

Default in Payment. In the event the Subscriber is not required to or fails to
pay any instalment of the Subscription Price as contemplated herein, the
Corporation’s sole recourse is that provided for under the Escrow Agreement and
the Subscriber shall have no further liability or obligation to the Corporation
with respect to the payment of such instalment whether in debt or in damages
(including loss of profit, opportunity, exemplary or punitive damages) or
otherwise.

ARTICLE 6
GENERAL PROVISIONS

6.1

Costs: The Subscriber acknowledges and agrees that all costs incurred by the
Subscriber (including any fees and disbursements of legal counsel retained by
the Subscriber) relating to the subscription for the Common Shares by the
Subscriber shall be borne by the Subscriber.

    6.2

Further Assurances: Each of the parties hereto will from time to time execute
and deliver all such further documents and instruments and do all acts and
things as the other party may, either before or after the closing of the
transactions contemplated hereby, reasonably require to effectively carry out or
better evidence or perfect the full intent and meaning of this Subscription
Agreement.

    6.3

Time of the Essence: Time shall be of the essence of this Subscription
Agreement.

7

--------------------------------------------------------------------------------


6.4

Benefit of the Agreement: This Subscription Agreement will enure to the benefit
of and be binding upon the respective heirs, executors, administrators,
successors and permitted assigns of the parties hereto.

    6.5

Entire Agreement: This Subscription Agreement, together with the Schedules
hereto and the Escrow Agreement, constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes and
replaces any prior understandings and agreements between the parties with
respect thereto. There are no representations, warranties, terms, conditions,
undertakings or collateral agreements, expressed, implied or statutory, between
the parties hereto other than as expressly set forth in this Subscription
Agreement or in the Escrow Agreement.

    6.6

Amendments and Waivers: No amendment to this Subscription Agreement will be
valid or binding unless set forth in writing and duly executed by the parties
hereto. No waiver of any breach of any provision of this Subscription Agreement
will be effective or binding unless made in writing and signed by the party
purporting to give the same and, unless otherwise provided, will be limited to
the specific breach waived.

    6.7

Assignment: The terms of this Subscription Agreement shall be binding upon and
enure to the benefit of the Subscriber and the Corporation or their respective
heirs, executors, administrators, successors and assigns, provided that this
Subscription Agreement may be assigned by the Subscriber, without the prior
written consent of the Corporation, provided the assignee provides to the
Corporation, in writing, an agreement acknowledging and consenting to the terms
and conditions hereof as if it were the Subscriber hereto, provided however,
that notwithstanding such assignment, the Subscriber shall remain liable for any
or all of the Subscription Price which such assignee is obliged to but fails to
pay in connection with its assumption of the subscription hereunder.

    6.8

Governing Law: This Subscription Agreement is governed by and shall be construed
in accordance with the laws of the Province of British Columbia and the laws of
Canada applicable therein.

    6.9

Attornment: For the purpose of all legal proceedings this Subscription Agreement
will be deemed to have been performed in British Columbia and the Courts of
British Columbia will have jurisdiction to entertain any action arising under
this Subscription Agreement. The parties hereto each hereby attorns to the
jurisdiction of the Courts of British Columbia.

    6.10

Facsimiled Subscription Agreement: The Corporation shall be entitled to rely on
delivery by facsimile of an executed copy of this Subscription Agreement, and
acceptance by the Corporation of such facsimile copy shall be legally effective
to create a valid and binding agreement between the Subscriber and the
Corporation in accordance with the terms hereof.

8

--------------------------------------------------------------------------------

SCHEDULE “A”

CERTIFICATE OF ACCREDITED INVESTOR (BRITISH COLUMBIA)

The Subscriber represents and Common Shares that the Subscriber is an
“accredited investor” as that term is defined in NI 45-106 by virtue of the fact
that the Subscriber satisfies one or more of the categories indicated below.

PLEASE PLACE AN “X” FOR THE APPROPRIATE CATEGORY OR CATEGORIES BELOW:

[ ] (1)

a Canadian financial institution, or a Schedule III bank;

   



[ ] (2)

the Business Development Bank of Canada incorporated under the Business
Development Bank of  Canada Act (Canada);

   



[ ] (3)

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

   



[ ] (4)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

   



[ ] (5)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

   



[ ] (6)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly-owned entity of the Government of Canada or a jurisdiction of
Canada;

   [ ] (7)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

   



[ ] (8)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

    [ ] (9)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

   



[ ] (10)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds Cdn. $1,000,000;

    [ ] (11)

an individual whose net income before taxes exceeded Cdn. $200,000 in each of
the 2 most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded Cdn. $300,000 in each of the 2 most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;

    [ ] (12)

an individual who, either alone or with a spouse, has net assets of at least
Cdn. $5,000,000;

   



[ ] (13)

a person, other than an individual or investment fund, that has net assets of at
least Cdn. $5,000,000 as shown on its most recently prepared financial
statements;

   



[ ] (14)

an investment fund that distributes or has distributed its securities only to

A-1

--------------------------------------------------------------------------------


[ ]   (a) a person that is or was an accredited investor at the time of the
distribution;      



[ ]   (b)

a person that acquires or acquired securities in the circumstances referred to
in sections 2.10 [Minimum amount investment], and 2.19 [Additional investment in
investment funds] of NI 45-106; or

      [ ]   (c)

a person described in paragraph (i) or (ii) that acquires or acquired securities
under section 2.18 [Investment fund reinvestment] of NI 45-106;

        [ ] (15)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

    [ ] (16)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

    [ ] (17) a person acting on behalf of a fully managed account managed by
that person, if that person         [ ]   (a)

is registered or authorized to carry on business as an adviser or the equivalent
under the securities legislation of a jurisdiction of Canada or a foreign
jurisdiction; and

     



[ ]   (b)

in Ontario, is purchasing a security that is not a security of an investment
fund;

        [ ] (18)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

   [ ] (19)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;

    [ ] (20)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

    [ ] (21)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser; or

   





[ ] (22)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as

    [ ]   (a) an accredited investor; or         [ ]   (b) an exempt purchaser
in British Columbia after NI 45-106 comes into force.

Date: June ___, 2007

WESLEY CLOVER CORPORATION

 By:     Name: Jose Medeiros     Title: President and Chief Operating Officer  

A-2

--------------------------------------------------------------------------------

For the purposes of this Schedule “A”, the following definitions apply:

“bank” means a bank named in Schedule I or II of the Bank Act (Canada);

“Canadian financial institution” means

  (a)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act; or

        (b)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

“director” means (a) a member of the board of directors of a company or an
individual who performs similar functions for a company, and (b) with respect to
a person that is not a company, an individual who performs functions similar to
those of a director of a company;

“eligibility advisor” means

  (a)

a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
purchaser and authorized to give advice with respect to the type of security
being distributed;

        (b)

in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not;

        (c)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders, or control persons; and

        (d)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

“financial assets” means

  (a)

cash;

        (b)

securities; or

        (c)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

“foreign jurisdiction” means a country other than Canada or a political
subdivision of a country other than Canada;

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

A-3

--------------------------------------------------------------------------------

“investment fund” has the same meaning as in National Instrument 81-106
“Investment Fund Continuous Disclosure”;

“jurisdiction” means a province or territory of Canada except when used in the
term “foreign jurisdiction”;

“person” includes (a) an individual, (b) a corporation, (c) a partnership,
trust, fund and an association, syndicate, organization or other organized group
of persons, whether incorporated or not, and (d) an individual or other person
in that person’s capacity as a trustee, executor, administrator or personal or
other legal representative;

“regulator” means

  (a)

the Executive Director, as defined under section 1 of the Securities Act
(British Columbia); and

        (b)

such other person as is referred to in Appendix D of National Instrument 14-101
“Definitions”;

“related liabilities” means

  (a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets; or

        (b)

liabilities that are secured by financial assets;

“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

“securities legislation” means

  (a)

for British Columbia, the Securities Act (British Columbia) and the regulations,
rules and forms under such Act and the blanket rulings and orders issued by the
British Columbia Securities Commission; and

        (b)

for other Canadian jurisdictions, such other statutes and instruments as are
listed in Appendix B of National Instrument 14-101 “Definitions”;

“securities regulatory authority” means

  (a)

the British Columbia Securities Commission; and

        (b)

in respect of any local jurisdiction other than British Columbia, means the
securities commission or similar regulatory authority listed in Appendix C of
National Instrument 14-101 “Definitions”;

“spouse” means, an individual who,

  (a)

is married to another individual and is not living separate and apart within the
meaning of the Divorce Act (Canada), from the other individual; or

        (b)

is living with another individual in a marriage-like relationship, including a
marriage-like relationship between individuals of the same gender;

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary;

A-4

--------------------------------------------------------------------------------

“voting security” means a security of an issuer that:

  (a)

is not a debt security; and

        (b)

carries a voting right either under all circumstances or under some
circumstances that have occurred and are continuing;

An issuer is considered to be affiliated with another issuer if:

  (a)

one of them is the subsidiary of the other; or

        (b)

each of them is controlled by the same person;

A person is considered to beneficially own securities that are beneficially
owned by

  (a)

an issuer controlled by that person; or

        (b)

an affiliate of that person or an affiliate of an issuer controlled by that
person;

A person (first person) is considered to control another person (second person)
if:

  (a)

the first person, directly or indirectly, beneficially owns or exercises control
or direction over securities of the second person carrying votes which, if
exercised, would entitle the first person to elect a majority of the directors
of the second person, unless that first person holds the voting securities only
to secure an obligation;

        (b)

the second person is a partnership, other than a limited partnership, and the
first person holds more than 50% of the interests of the partnership; or

        (c)

the second person is a limited partnership and the general partner of the
limited partnership is the first person.

Other terms which are used in this Schedule “A” and not otherwise defined and
which are defined in the Securities Act (British Columbia), the regulations,
rules and policy statements made thereunder, as amended, have the meanings
defined in such legislation, regulations, rules and policy statements.

A-5

--------------------------------------------------------------------------------

SCHEDULE “B”

CERTIFICATE OF ACCREDITED INVESTOR (UNITED STATES)

The Subscriber represents and Common Shares that he, she or it comes within the
category or categories marked below, and that for any category marked, he, she
or it has truthfully set forth, where applicable, the factual basis or reason
the Subscriber comes within that category. The undersigned agrees to furnish any
additional information which the Corporation deems necessary in order to verify
the answers set forth below. All references to $ in this Schedule “B”
certificate are to United States dollars.

Category A _____

The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth together with his or her spouse,
presently exceeds USD $1,000,000.

   

Explanation. In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short term
investments, stock and securities, provided that you deduct any debts you owe.
Equity in personal property and real estate should be based on the fair market
value of such property less debt secured by such property.

  Category B _____

The undersigned is an individual (not a partnership, corporation, etc.) who had
an income in excess of USD $200,000 in each of the two most recent years, or
joint income with his or her spouse in excess of USD $300,000 in each of those
years (in each case including foreign income, tax exempt income and full amount
of capital gains and losses but excluding any income of other family members and
any unrealized capital appreciation) and has a reasonable expectation of
reaching the same income level in the current year.

 



Category C _____

The undersigned is a director or executive officer of the Corporation.

 



Category D _____

The undersigned is a bank, as defined in Section 3(a)(2) of the US Securities
Act; a savings and loan association or other institution as defined in Section
3(a)(5)(A) of the US Securities Act, whether acting in its individual or
fiduciary capacity; any insurance company as defined in Section 2(a)(13) of the
US Securities Act; any investment company registered under the Investment
Company Act of 1940 or a business development company as defined in Section
2(a)(48) of that US Securities Act; any Small Business Investment Company
(“SBIC”) licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; any plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, if such plan has total assets in excess of USD $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of USD $5,000,000 or, if a
self- directed plan, with investment decisions made solely by persons that are
Accredited Investors (describe entity below).

 

B-1

--------------------------------------------------------------------------------


Category E

The undersigned is a private business development company as defined in section
202(a)(22) of the Investment Advisors Act of 1940.

  Category F

The undersigned is either a corporation, partnership, Massachusetts or similar
business trust, or non profit organization within the meaning of Section
501(c)(3) of the Internal Revenue Code, in each case not formed for the specific
purpose of acquiring the Common Shares and with total assets in excess of USD
$5,000,000. (describe entity below)

   



Category G

The undersigned is a trust with total assets in excess of USD $5,000,000, not
formed for the specific purpose of acquiring the Common Shares, where the
purchase is directed by a “sophisticated person” as described in Rule
506(b)(2)(ii) under the US Securities Act.

  Category H

The undersigned is an entity in which all of the equity owners are “accredited
investors” within one or more of the above categories. If relying upon this
Category alone, each equity owner must complete a separate copy of this Schedule
B. (describe entity below)

   



 



 



 

The undersigned agrees that the undersigned will notify the Company at any time
on or prior to the next applicable Subscription Date in the event that the
representations and warranties in this Subscription Agreement shall cease to be
true, accurate and complete.

IN WITNESS WHEREOF, the undersigned has executed this confidential investor
questionnaire as of the ____ day of June, 2007.

If a Corporation, Partnership or Other Entity:   If an Individual:       WESLEY
CLOVER CORPORATION     Name of Entity   Signature       Corporation     Type of
Entity   Printed or Typed Name       Signature of Person Signing   Social
Security or Taxpayer I.D. Number       Jose Medeiros     President and Chief
Operating Officer     Printed or Typed Name and Title of Person Signing    

B-2

--------------------------------------------------------------------------------